COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00170-CV


CRAIG DEMARCO                                                    APPELLANT

                                        V.

AMERISURE INSURANCE AS                                            APPELLEE
SUBROGEE OF WASTE
PARTNERS OF TEXAS, INC.


                                    ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 236-269629-13

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     We have considered “Appellant’s Motion to Dismiss with Prejudice.” In the

motion, appellant represents that the parties have settled all matters in

controversy and asks us to dismiss this appeal. Appellant also represents that

appellee agrees with the motion to dismiss. It is the court’s opinion that the

      1
      See Tex. R. App. P. 47.4.
motion should be granted; therefore, we dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the parties incurring the same. See

Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: October 8, 2015




                                  2